Citation Nr: 1527888	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-25 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1999 to April 2001.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2009 rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) which, respectively, reopened a claim of service connection for a back disability and denied it on de novo review, and denied service connection for a bilateral knee disability.  In March 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record (it contains multiple transcription errors, however none critical).

The RO has considered the Veteran's claim of service connection for a back disability as a claim to reopen.  The Board notes, however, that subsequent to the initial (April 2006) determination, and the September 2008 rating decision on appeal, additional relevant service records were received (in May 2015).  In accordance with 38 C.F.R. § 3.156(c)(1), the claim will be reviewed de novo.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  

Service Connection for a Back Disability

The record reflects that the Veteran was scheduled for two VA examinations in September 2008 and two in October 2013 but failed to report on each occasion.  However, an October 2013 report of general information notes that the Veteran had moved out of a shelter and into a van in his mother's backyard.  The report states "[r]escheduled exams for 10-09-13."  The record does not reflect whether (or how) the Veteran was advised of when and where to report for examination.  Significantly, in March 2015 argument, his representative indicated that VA had a wrong address listed for the Veteran.  Thus, it appears that he did not receive notification of the scheduled VA examinations (in which case there was good cause for his failures to appear).   During the March 2015 Travel Board hearing, he expressed willingness to report for a rescheduled examination (upon proper notification). Consequently, the examination must be rescheduled (with the Veteran notified at his verified current address).  

The additional evidence received in May 2015 corroborates a back injury in service and has significance to the opinion sought below.  The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  

Service Connection for a Bilateral Knee Disability

In his November 2008 statement, the Veteran reported he injured his knees in an April 1999 fall in service (when he also injured his back).  His service treatment records (STRs) do not show a diagnosis or complaints of a knee disability in service. 

At the March 2015 Travel Board hearing, the Veteran argued alternatively that his back disability caused his bilateral knee disability, raising a secondary service connection theory of entitlement to service connection for bilateral knee disability, which in turn renders the bilateral knee disability claim inextricably intertwined with the back disability claim.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must verify the Veteran's current mailing address and advise all components of VA of the correct address.  Specific procedures to notify homeless veterans are set forth in 38 C.F.R. § 1.710.  Upon remand, those procedures should be followed (unless it is established that the Veteran is no longer homeless).

2.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for a back or knee disability (records of which are not already associated with the file), and to provide any releases necessary for VA to secure private records of such treatment or evaluation.  The AOJ should obtain complete clinical records of all such evaluations and treatment from all providers identified.

3.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his back and bilateral knee disabilities. The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be ordered. The examiner should note:  That during service the Veteran is shown to have sustained a back injury in line of duty, was placed on a profile for a low back disability, and was seen by a chiropractor on occasion.  A February 2001 Physical Evaluation Board found that he had chronic low back pain from a fall in April 1999; x-ray showed mild insignificant scoliosis of the lumbar spine.  Based on examination and interview of the Veteran, and review of his record, the examiner should provide opinions that respond to the following:

a. Identify, by medical diagnosis, each back and knee disability entity found.

b. Identify the likely etiology for each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's military service and injuries therein, to specifically include an April 1999 fall (when he sustained a back injury, received subsequent treatment in service, was placed on a profile, and later was found physically unfit for service)?

c. Identify the likely etiology of each knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such (i) resulted from a documented fall in service or (ii) was caused or aggravated by the Veteran's back disability?

All opinions should be accompanied by rationale.  

4.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

